Title: From George Washington to Elias Dayton, 4 April 1781
From: Washington, George
To: Dayton, Elias


                        
                            Dear Sir
                            Head Quarters New Windsor 4th April 1781.
                        
                        Annexed is a duplicate of what I had written to you on the 27th ulto the original I fear miscarried last Week
                            as the post is missing and supposed to be carried into New York.
                        The intelligence contained in yours of the 30th ulto "that the fleet was laying at the Hook the 28th" must
                            have been ill founded, as I see by a York paper that they had been spoken with the 21st to the southward of the Capes of
                            Delaware. I am Yr &c.

                    